

	

		II

		109th CONGRESS

		1st Session

		S. 1103

		IN THE SENATE OF THE UNITED STATES

		

			May 23, 2005

			Mr. Baucus (for himself,

			 Mr. Grassley, Mr. Wyden, Mr.

			 Kyl, Mr. Schumer,

			 Mr. Crapo, Mr.

			 Pryor, Mr. Jeffords, and

			 Mr. Frist) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to repeal the individual alternative minimum tax.

	

	

		1.Short title

			This Act may be cited as the

			 Individual Alternative Minimum Tax

			 Repeal Act of 2005.

			2.Repeal of individual

			 alternative minimum tax

			(a)In

			 generalSection 55(a) of the

			 Internal Revenue Code of 1986 (relating to alternative minimum tax imposed) is

			 amended by adding at the end the following new flush sentence:

				

					For

				purposes of this title, the tentative minimum tax on any taxpayer other than a

				corporation for any taxable year beginning after December 31, 2005, shall be

				zero..

			(b)Modification of

			 limitation on use of credit for prior year minimum tax liabilitySubsection (c) of section 53 of the

			 Internal Revenue Code of 1986 (relating to credit for prior year minimum tax

			 liability) is amended to read as follows:

				

					(c)Limitation

						(1)In

				generalExcept as provided in

				paragraph (2), the credit allowable under subsection (a) for any taxable year

				shall not exceed the excess (if any) of—

							(A)the regular tax liability of the taxpayer

				for such taxable year reduced by the sum of the credits allowable under

				subparts A, B, D, E, and F of this part, over

							(B)the tentative minimum tax for the taxable

				year.

							(2)Taxable years

				beginning after 2005In the

				case of any taxable year beginning after 2005, the credit allowable under

				subsection (a) to a taxpayer other than a corporation for any taxable year

				shall not exceed 90 percent of the regular tax liability of the taxpayer for

				such taxable year reduced by the sum of the credits allowable under subparts A,

				B, D, E, and F of this

				part.

						.

			(c)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after December 31,

			 2005.

			

